 In the'Matter of GENERAL MOTORS CORPORATION,DELCO BRAKE DIVISIONandINTERNATIONALUNION,UNITEDAUTOMOBILEWORKERS OFAMERICA,LOCAL 696,AFFILIATED WITH THE C. I. O.Case No. R-2470.-Decided April 30, 1941Investigation and Certification of Representatives:stipulation for certifica-tion of representatives upon consent election.Mr. H. M. Hcgan, Mr. A,. J. Power, Mr. Denton Jolly,andMr.Robert C. Carson,for the Company.Mr. Hugh RitenourandMr. Wendell M. Gresehl,for the Union.Mr. William H. Bartley,'of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn February 24, 1941, International Union, United AutomobileWorkers of America, Local 696, affiliated with the C. I. 0., hereincalled the Union, filed with the Regional Director for the Ninth Re-,gion (Cincinnati, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Motors Corporation Delco Brake Division, herein called theCompany, engaged in the manufacture of automobile brakes, hy-draulic controls, and other automobile parts and equipment at Dayton,Ohio, and' requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 16, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered,nuns pro hireas of March 21, 1941, an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On March 21, 1941, theCompany, the Union, and the Regional Director entered into a"STIPULATION FOR CERTIFICATION OF, REPRESENTA-TIVES UPON CONSENT ELECTION."-Pursuant to the stipulation, an election by secret ballot was con-ducted on April 2, 1941, under the direction and supervision-of the31 N. L. R. B., No. 83..-525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director, among all production and maintenance employees,and mechanical employees in engineering department shops of theDelco Brake Division of the Company with the exclusions set outbelow, to determine whether or not said employees desired to be re-presented by the Union for the purposes of collective bargaining withthe Company.On April 3, 1941, the Regional-Director issued andduly, served upon the parties his Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the ballotingand its results :Number of alleged eligible voters----------------------------669Number of ballots placed in ballot box--------------------- 648 -Number of unchallenged ballots for International Union,United AutomobileWorkers ofAmerica, Local696, affiliatedwith the C. I. 0.----------------------------------------- 357Number of unchallenged ballots against International Union,United AutomobileWorkers ofAmerica, Local696, affiliatedwith the C. I. 0-----------------------------------------279Number ofchallengedballots--------------------------------0Number of blank ballots------------------------------------8Number ofspoiled ballots-----------------------------------4Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Delco BrakeDivision, Dayton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National, Labor Relations Act.2.All production and maintenance employees, and mechanical em-ployees in engineering department shops of General Motors Corpora-tion, Delco Brake Division, excluding, however, direct representatives.ofManagement such as officers and directors of the Corporation, em-ployees of sales, accounting, personnel and industrial relations de-partments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity including those having the right to hireor discharge and those whose duties include recommendation as tohiring or discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant-protection em-ployees (but not to include maintenance patrolmen or fire patrolmen),all clerical employees, chief engineers and shift-operating engineers inpower plants, designing (drawing board), production, estimating andplanning engineers, draftsmen and detailers, physicists, chemists,metallurgists, artists, designer-artists and clay-plaster modelers, time- GENERAL MOTORS CORPORATION527keepers, technical school students,indentured apprentices,and thosetechnical or professional employees who are receiving training,kitchen and cafeteria help, constitute a unit appropriate for-the pur-poses of collectivebargaining,within the meaning of Section 9 (b') ofthe National Labor Relations Act.3. InternationalUnion, United AutomobileWorkers of America,Local 696,affiliated withthe C.I.0., has beendesignatedand selectedby a majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining,and is the exclusive rep-resentative of all the employees in said unit,within themeaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that International Union, United AutomobileWorkers` of America, Local 696, "affiliated with the C.I.0. has beendesignated andselected by a majority of all production and mainte-nance employees, and mechanical employees in engineering departmentshops of General Motors Corporation,Delco Brake Division,exclud-ing, however,direct representatives of Management such as officersand directors of the Corporation,employees of sales, accounting, per-sonnel and industrial relations departments,superintendents andassistant superintendents,general foremen, foremen and assistantforemen, and all, other persons working in a supervisory capacity in-cluding those having the right to hire or discharge and those whoseduties include recommendation as to hiring or discharging(but notleaders),and those employees whose work is of a confidential nature,time-study men,plant-protection employees(but not to include main-tenance patrolmen or fire patrolmen),all clerical employees,chief en-gineers and shift-operating engineers in power plants,designing(drawing board).production,estimating and planning engineers,draftsmen and detailers,physicists,chemists, 'metallurgists,artists,designer-artists and clay-plastermodelers, timekeepers,technicalschool students,indentured apprentices,and those technical or pro-fessional employees who are receiving training,kitchen and cafeteriahelp, as their representative for the purposes of collective bargaining,and-that pursuant to the provisions of Section 9 (a) of the Act, In-ternationalUnion, United Automobile Workers of America, Local696, affiliatedwith the C.I.0., is the exclusive representative of allsuch employees,for the purposes of collective bargaining in respectto rates ofpay, wages,hours of employment,and other conditions ofemployment.